Exhibit 10.1

 

 

 

 

 

 

$37,500,000

 

 

 

SARATOGA INVESTMENT CORP.

 

 

 

7.25% Notes due 2025

 

 

 

UNDERWRITING AGREEMENT

 

 

 

 

 

June 17, 2020

 

 

 

 

 

 

 

 

June 17, 2020

 

Ladenburg Thalmann & Co. Inc.

As Representative of the several

Underwriters named in Schedule I attached hereto,

c/o Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

 

Ladies and Gentlemen:

 

Saratoga Investment Corp., a corporation incorporated under the laws of the
State of Maryland (the “Fund”), is a non-diversified closed-end management
investment company that has elected to be treated as a business development
company under the Investment Company Act of 1940, as amended (the “Investment
Company Act”). The Fund proposes to issue and sell to the several Underwriters
named in Schedule I hereto (the “Underwriters”) $37.5 million total aggregate
principal amount of its 7.25% Senior Notes due 2025 (the “Notes”).

 

The Securities will be issued under the indenture dated as of May 10, 2013
between the Fund and U.S. Bank National Association, as trustee (the “Trustee”),
as amended and supplemented by that certain Fourth Supplemental Indenture to be
dated as of June 24, 2020 (such indenture, as so amended and supplemented, the
“Indenture”). The Fund also proposes to sell to the several Underwriters up to
an additional $5.625 million total aggregate principal amount of Notes (the
“Additional Notes”) if and to the extent that Ladenburg Thalmann & Co. Inc., as
the representative of the Underwriters in the offering (the “Representative”),
shall have determined to exercise, on behalf of the Underwriters, the right to
purchase such Additional Notes granted to the Underwriters in Section 3 hereof.
The Notes and the Additional Notes are hereinafter collectively referred to as
the “Securities.”

 

Saratoga Investment Advisors, LLC, a Delaware limited liability company
(“Saratoga Investment Advisors”), acts as the Fund’s investment adviser pursuant
to an Investment Advisory and Management Agreement between Saratoga Investment
Advisors and the Fund, dated July 30, 2010 (the “Investment Advisory
Agreement”). Saratoga Investment Advisors also acts as the Fund’s administrator
pursuant to an Administration Agreement between Saratoga Investment Advisors and
the Fund dated July 30, 2010 (the “Administration Agreement”, which together
with the Investment Advisory Agreement are hereinafter referred to as the “Fund
Agreements”).

 

The Investment Company Act and the Securities Act of 1933, as amended (the
“Securities Act”), are hereinafter referred to collectively as the “Acts,” and
the rules and regulations of the Securities and Exchange Commission (the
“Commission”) under the Acts and under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) are hereinafter referred to collectively as the
“Rules and Regulations.”

 

-1-

 

 

The Fund filed with the Commission a notification of election to be regulated as
a business development company under the Investment Company Act on Form N-54A
(File No. 814-00740) (the “Notification of Election”) on March 21, 2007. The
Fund has also prepared and filed with the Commission pursuant to the Securities
Act, a registration statement on Form N-2 (File No. 333-227116) for the offer
and sale of the Notes, which registration statement was initially declared
effective by the Commission on October 3, 2018. Such registration statement, as
amended as of the Applicable Time (as defined below), including exhibits and
financial statements and all documents incorporated or deemed to be incorporated
therein by reference pursuant to the Small Business Credit Availability Act (the
“SBCAA”) or the rules of the Commission promulgated thereunder or otherwise, and
any prospectus supplement relating to the Securities that is filed with the
Commission pursuant to Rule 497 promulgated under the Securities Act (“Rule
497”), and deemed part of such registration statement as of its effective date
(the “Registration Statement”) pursuant to Rule 430B under the Securities Act
(“Rule 430B”) or Rule 430C promulgated under the Securities Act (“Rule
430C”)and, in the event any post-effective amendment thereto or any registration
statement filed pursuant to Rule 462(b) under the Securities Act (a “Rule 462(b)
Registration Statement”) becomes effective prior to the Closing Date (as defined
below) (and, if any Additional Notes are purchased, at the Option Closing Date
(as defined below)), such registration statement as so amended or such Rule
462(b) Registration Statement, as the case may be, is hereinafter referred to as
the “Registration Statement.”  The preliminary prospectus, dated as of June 17,
2020, which was included in the Registration Statement as of the date and time
it became effective under the Securities Act, including the documents
incorporated or deemed to be incorporated by reference therein by reference
pursuant to the SBCAA or the rules of the Commission promulgated thereunder or
otherwise, is hereinafter referred to as the “Preliminary Prospectus.”  The
final prospectus, dated as of June 17, 2020, to be filed with the Commission
pursuant to Rule 497 and which shall contain the pricing and related information
permitted to be omitted from the Registration Statement as of its effective date
in accordance with Rule 430B (the “Rule 430B Information”) or Rule 430C (the
“Rule 430C Information”), including the documents incorporated or deemed to be
incorporated by reference therein by reference pursuant to the SBCAA or the
rules of the Commission promulgated thereunder or otherwise, is hereinafter
referred to as the “Prospectus,” except that if any revised prospectus or
prospectus supplement shall be provided to the Underwriters by the Fund for use
in connection with the sale of the Securities which differs from the Prospectus,
the term “Prospectus” shall also refer to such revised prospectus or prospectus
supplement, as the case may be, from and after the time it is first provided to
the Underwriters for such use.  All references in this Agreement to the
Registration Statement, the Preliminary Prospectus and the Prospectus, or any
amendments or supplements to any of the foregoing shall be deemed to include any
copy thereof filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”) system.

 

For purposes of this Agreement, “Omitting Prospectus” means any written
advertisement used with the written consent of the Fund in the public offering
of the Securities and filed with the Commission pursuant to Rule 482 of the
Rules and Regulations (“Rule 482”). “Time of Sale Prospectus” means, as of the
Applicable Time (as defined below), the Preliminary Prospectus, together with
the information set forth on Schedule II hereto (which information the
Underwriters have informed the Fund is being conveyed orally by the Underwriters
to prospective purchasers at or prior to the Underwriters’ confirmation of sales
of the Securities in the offering). As used herein, the terms “Registration
Statement,” “Preliminary Prospectus,” “Time of Sale Prospectus” and “Prospectus”
shall include the documents, if any, incorporated or deemed to be incorporated
by reference therein.

 

-2-

 

 

“Applicable Time” means 4:15 p.m. (Eastern Time) on June 17, 2020 or such other
time as agreed by the Fund and the Representative.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, any preliminary prospectus or the
Prospectus shall be deemed to include all such financial statements and
schedules and other information incorporated or deemed incorporated by reference
pursuant to the SBCAA or the rules of the Commission promulgated thereunder or
otherwise in the Registration Statement, any preliminary prospectus or the
Prospectus, as the case may be, prior to the execution and delivery of this
Agreement; and all references in this Agreement to amendments or supplements to
the Registration Statement, any preliminary prospectus or the Prospectus shall
be deemed to include the filing of any document under the Exchange Act and the
rules and regulations of the Commission under the Exchange Act, incorporated or
deemed to be incorporated by reference pursuant to the SBCAA or the rules of the
Commission promulgated thereunder or otherwise in the Registration Statement,
any preliminary prospectus or the Prospectus, as the case may be, at or after
the execution and delivery of this Agreement.

 

1. Representations and Warranties.

 

Representations and Warranties of the Fund. The Fund represents and warrants to
each of the Underwriters as of the date hereof, the Applicable Time and the
Closing Date as follows:

 

(a) The Registration Statement has been filed with, and declared effective by,
the Commission; no notice of objection of the Commission to the use of such
Registration Statement or any post-effective amendment thereto has been received
by the Fund; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or, to the knowledge of the Fund, threatened by the Commission. The Preliminary
Prospectus and the Prospectus (including the documents incorporated or deemed to
be incorporated by reference therein) delivered to the Underwriters for use in
connection with this offering was identical in all material respects to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T. At the time of filing
the Registration Statement and any post-effective amendments thereto, and at the
date hereof, the Fund was not and is not an “ineligible issuer,” as defined in
Rule 405 of the Rules and Regulations.

 

-3-

 

 

(i)At the respective times the Registration Statement and any post-effective
amendment thereto (filed before the Closing Date) became effective and at the
Closing Date (and, if any Additional Notes are purchased, at the Option Closing
Date), the Registration Statement, and any post-effective amendment thereto
complied and will comply in all material respects with the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
Neither the Prospectus nor any amendment or supplement thereto, as of the
respective dates thereof and at the Closing Date (and, if any Additional Notes
are purchased, at the Option Closing Date), contained or will contain an untrue
statement of a material fact or omitted or will omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Time of Sale Prospectus, at the Applicable Time, did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, at the time the
Registration Statement became effective or when such documents incorporated or
deemed to be incorporated by reference were filed with the Commission, as the
case may be, when read together with the other information in the Registration
Statement, the Time of Sale prospectus and the Prospectus, as the case may be,
did not and will not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(b) The representations and warranties in this paragraph do not apply to
statements in or omissions from the Registration Statement, the Time of Sale
Prospectus or the Prospectus made solely in reliance upon and in conformity with
written information furnished to the Fund by the Representative on behalf of any
Underwriter for use in the Registration Statement, the Time of Sale Prospectus
or Prospectus.

 

(c) The Fund has been duly incorporated and is validly existing in good standing
as a corporation under the laws of the State of Maryland. The Fund has full
power and authority to own its property and to conduct its business as described
in the Time of Sale Prospectus and enter into this Agreement and is in good
standing and is duly qualified to transact business in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
condition, financial or otherwise, or on the earnings, business, operations,
prospects or property of the Fund (a “Fund Material Adverse Effect”). The Fund
has no consolidated subsidiaries, other than those entities set forth on
Schedule IV hereto.

 

(d) The Fund has duly elected to be treated by the Commission under the
Investment Company Act as a “business development company” (the “BDC Election”)
and the Fund has not filed with the Commission any notice of withdrawal of the
BDC Election pursuant to Section 54(c) of the Investment Company Act, and no
order of suspension or revocation of such BDC Election has been issued or
proceedings therefor initiated or, to the knowledge of the Fund, threatened by
the Commission.

 

(e) The Fund is, and at all times through the completion of the transactions
contemplated hereby will be, in compliance in all material respects with the
applicable terms and conditions of the Acts and the Rules and Regulations. No
person is serving or acting as an officer or director of, or investment adviser
to, the Fund except in accordance with the provisions of the Investment Company
Act and the Investment Advisers Act of 1940, as amended (the “Advisers Act”).
Except as otherwise disclosed in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, to the knowledge of the Fund, based on
information provided to the Fund by directors of the Fund, no director of the
Fund is an “interested person” of the Fund or an “affiliated person” of any
Underwriter (each as defined in the Investment Company Act).

 

-4-

 

 

(f) Each of this Agreement and the Fund Agreements has been duly authorized by
the Fund. Each Fund Agreement complies with all applicable provisions of the
Investment Company Act, the Advisers Act and the applicable Rules and
Regulations. Each Fund Agreement has been duly executed and delivered by the
Fund and (assuming the due and valid authorization, execution and delivery by
the other parties thereto) represents a valid and binding agreement of the Fund,
enforceable against the Fund in accordance with its terms, except (i) as rights
to indemnity and contribution may be limited by federal or state securities laws
or principles of public policy and subject to the qualification that the
enforceability of the Fund’s obligations thereunder may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, receivership,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles whether enforcement is considered in a
proceeding in equity or at law (the “Enforceability Exceptions”), and (ii) in
the case of the Investment Advisory Agreement, with respect to termination under
the Investment Company Act or the reasonableness or fairness of compensation
payable thereunder.

 

(g) None of (i) the execution and delivery by the Fund of, and the performance
by the Fund of its obligations under, this Agreement and each Fund Agreement, or
(ii) the issuance and sale by the Fund of the Securities as contemplated by this
Agreement conflicts with or will conflict with, result in, or constitute a
violation, breach of, default under, (x) the Articles of Incorporation of the
Fund, as amended to date (the “Charter”) or the Amended and Restated Bylaws of
the Fund, as amended to date (the “Bylaws”) (y) any agreement, indenture, note,
bond, license, lease or other instrument or obligation binding upon the Fund or
any Subsidiary that is material to the Fund and the Subsidiaries taken as a
whole, or (z) any law, rule or regulation applicable to the Fund or any
Subsidiary or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Fund or any Subsidiary, whether foreign or
domestic; except, with respect to clauses (y) or (z), any contravention which
would have neither (1) a Fund Material Adverse Effect or (2) a material adverse
effect on the consummation of the transactions contemplated by this Agreement;
provided that no representation or warranty is made with respect to compliance
with the laws of any jurisdiction outside of the United States in connection
with the offer or sale of the Securities in such jurisdiction by any
Underwriter.

 

(h) No consent, approval, authorization, order or permit of, license from, or
qualification with, any governmental body, agency or authority, self-regulatory
organization or court or other tribunal, whether foreign or domestic, is
required to be obtained by the Fund prior to the Closing Date for the
performance by the Fund of its obligations under this Agreement or the Fund
Agreements, except such as have been obtained and as may be required by (i) the
Acts, the Advisers Act, the Exchange Act, or the applicable Rules and
Regulations, (ii) the rules and regulations of the Financial Industry Regulatory
Authority (“FINRA”) or the New York Stock Exchange (“NYSE”), (iii) by the
securities or “blue sky laws” of the various states and foreign jurisdictions in
connection with the offer and sale of the Securities or (iv) such as which the
failure to obtain would have neither (i) a Fund Material Adverse Effect or (ii)
a material adverse effect on the consummation of the transactions contemplated
by this Agreement.

 

-5-

 

 

(i) The authorized, issued and outstanding capital stock of the Fund conforms in
all material respects to the description thereof under the heading “Description
of Our Capital Stock” in each of the Time of Sale Prospectus and the Prospectus,
and this Agreement, the Charter, the Bylaws and the Fund Agreements conform in
all material respects to the descriptions thereof contained or incorporated or
deemed to be incorporated by reference in each of the Time of Sale Prospectus
and the Prospectus.

 

(j) This Agreement, the Notes, the Charter and the Bylaws and the Fund
Agreements comply with all applicable provisions of the Acts and the applicable
Rules and Regulations, and all approvals of such documents required under the
Investment Company Act by the Fund’s shareholders and Board of Directors have
been obtained and are in full force and effect. The Indenture has been qualified
under the Trust Indenture Act of 1939, as amended, (the “Trust Indenture Act”),
and all approvals, if any, of such documents required under the Trust Indenture
Act have been obtained and are in full force and effect.

 

(k) The Fund Agreements are in full force and effect and neither the Fund nor,
to the knowledge of the Fund, any other party to any such agreement is in
default thereunder, and no event has occurred which with the passage of time or
the giving of notice or both would constitute a default by the Fund thereunder,
and the Fund is not currently in breach of, or in default under, any other
written agreement or instrument to which it or its property is bound or
affected, the default under or breach of which could reasonably be expected to
result in a Fund Material Adverse Effect.

 

(l) The outstanding shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Fund have been duly authorized and are validly issued,
fully paid and non-assessable. None of the outstanding shares of Common Stock of
the Fund was issued in violation of the preemptive or other similar rights of
any securityholder of the Fund. Other than as contemplated in the Time of Sale
Prospectus and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Fund are outstanding.

 

(m) The Indenture has been duly authorized by the Fund and upon effectiveness of
the Registration Statement was or will have been duly qualified under the Trust
Indenture Act and, when duly executed and delivered in accordance with its terms
by the Fund and the Trustee, will constitute a valid and legally binding
agreement of the Fund enforceable against the Fund in accordance with its terms,
except as enforceability may be limited by the Enforceability Exceptions.

 

(n) The Securities have been duly authorized by the Fund and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of the Fund enforceable
against the Fund in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture. All
statements relating to the Notes contained in the Registration Statement, the
Prospectus and the Time of Sale Prospectus conform, in all material respects, to
the Notes, and the issuance of the Notes is not subject to any preemptive
rights, rights of first refusal or offer or similar rights.

 

-6-

 

 

(o) The Fund has filed a registration statement on Form 8-A relating to the
Securities pursuant to Section 12(b) of the Exchange Act. An application for
listing of the Securities for trading on the NYSE has been filed by the Fund.

 

(p) Each Omitting Prospectus, as of the date thereof and as of the Closing Date,
(i) complies in all material respects with the requirements of Rule 482, (ii)
does not contain an untrue statement of a material fact and (iii) complied and
will comply in all material respects with the Securities Act and the applicable
Rules and Regulations. Except for the Omitting Prospectuses identified on
Schedule III hereto, the Fund has not prepared, used or referred to and will
not, without your prior consent, prepare, use or refer to any Omitting
Prospectus.

 

(q) Since February 29, 2020, except as disclosed in the Registration Statement,
the Time of Sale Prospectus or the Prospectus, there has not occurred any
material adverse change, or any development reasonably likely to involve a
prospective material adverse change, in the condition, financial or otherwise,
or in the earnings, business or operations of the Fund and the Subsidiaries
taken as a whole, except as would not result in a Fund Material Adverse Effect,
and there have been no transactions entered into by the Fund which are material
to the Fund other than those in the ordinary course of its business or as
described in the Time of Sale Prospectus.

 

(r) There are no legal or governmental proceedings pending or, to the knowledge
of the Fund or any Subsidiary, threatened to which the Fund is a party or to
which any of the properties of the Fund or any Subsidiary is subject (i) other
than proceedings described in all material respects in the Time of Sale
Prospectus and proceedings that would not result in a Fund Material Adverse
Effect, or on the power or ability of the Fund to perform its obligations under
this Agreement or to consummate the transactions contemplated by the Time of
Sale Prospectus or (ii) that are required to be described in the Registration
Statement, the Time of Sale Prospectuses or the Prospectus and are not so
described.

 

(s) The statements contained in the Prospectus under headings “Specific Terms of
the Notes and the Offering” and “Certain U.S. Federal Income Tax Considerations”
contained in or incorporated or deemed to be incorporated by reference in the
Registration Statement, the Time of Sale Prospectus under the headings “
“Investment Advisory and Management Agreements”, “Administration Agreement”
“Business Development Company Regulations”, and “Description of the Notes”,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings.

 

(t) Each of the Fund and each Subsidiary has all necessary consents,
authorizations, approvals, orders (including exemptive orders), licenses,
certificates, permits, qualifications and registrations of and from, and has
made all declarations and filings with, all governmental authorities,
self-regulatory organizations and courts and other tribunals, whether foreign or
domestic, to own and use its assets and to conduct its business in the manner
described in the Time of Sale Prospectus and the Prospectus, except to the
extent that the failure to obtain or file the foregoing would not result in a
Fund Material Adverse Effect.

 

-7-

 

 

(u) Each of the Preliminary Prospectus and the Prospectus, as of the respective
dates thereof, and the Time of Sale Prospectus, as of the Applicable Time,
complied in all material respects with the Securities Act and the applicable
Rules and Regulations. The documents incorporated or deemed to be incorporated
by reference in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, when they became effective or at the time they were filed with the
Commission, complied in all material respects with the requirements of the
Exchange Act and the Rules and Regulations.

 

(v) When the Notification of Election was filed with the Commission, it (i)
contained all statements required to be stated therein in accordance with, and
complied in all material respects with the requirements of, the Investment
Company Act, as applicable to business development companies, and (ii) did not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading.

 

(w) Except as otherwise contemplated in the Time of Sale Prospectus and the
Prospectus, the financial statements included or incorporated or deemed to be
incorporated by reference in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, together with the related notes thereto
(collectively, the “Fund Financial Statements”), present fairly the financial
condition of the Fund as of the date indicated and said Fund Financial
Statements comply as to form with the requirements of Regulation S-X under the
Securities Act and have been prepared in conformity with generally accepted
accounting principles (“GAAP”). The supporting schedules to such Fund Financial
Statements, if any, present fairly in accordance with GAAP the information
required to be stated therein. Ernst & Young LLP, whose report appears in the
Time of Sale Prospectus and the Prospectus and who have certified the Fund
Financial Statements and supporting schedules, if any, included or incorporated
or deemed to be incorporated by reference in the Registration Statement, is an
independent registered public accounting firm as required by the Acts and the
applicable Rules and Regulations.

 

(x) There are no material restrictions, limitations or regulations with respect
to the ability of the Fund or any Subsidiary to invest its assets as described
in the Time of Sale Prospectus and the Prospectus, other than as described
therein.

 

(y) Neither the Fund nor any of its agents or representatives (other than the
Underwriters in their capacity as such) has prepared, made, used, authorized,
approved or referred to any written communication that constitutes an offer to
sell or solicitation of an offer to buy the Securities other than (i) the
Registration Statement, the Preliminary Prospectus and the Prospectus, and any
amendment or supplement to any of the foregoing, and (ii) the Omitting
Prospectuses, if any, identified on Schedule III hereto. All other promotional
material (including “road show slides” or “road show scripts”) prepared by the
Fund or Saratoga Investment Advisors for use in connection with the offering and
sale of the Securities (“Road Show Material”) is not inconsistent with the
Registration Statement, the Preliminary Prospectus or the Prospectus, and when
taken together with the Time of Sale Prospectus, at the Applicable Time, did not
contain any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

-8-

 

 

(z) There are no contracts, agreements or understandings between the Fund and
any person granting such person the right to require the Fund to file a
registration statement under the Securities Act with respect to any securities
of the Fund or to require the Fund to include such securities with the
Securities registered pursuant to the Registration Statement.

 

(aa) Subsequent to the respective dates as of which information is given in each
of the Registration Statement, the Time of Sale Prospectus and the Prospectus,
(i) neither the Fund nor any Subsidiary has incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) neither the Fund nor any Subsidiary has purchased any of its outstanding
capital stock, nor declared, paid or otherwise made any dividend or distribution
of any kind on its capital stock, other than ordinary and customary dividends;
and (iii) there has not been any material change in the capital stock,
short-term debt or long-term debt of the Fund, except in each case as
contemplated in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, respectively.

 

(bb) Each of the Fund and each Subsidiary owns or possesses, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by it, and neither the Fund nor any
Subsidiary has received any notice of infringement of or conflict with asserted
rights of others with respect to any of the foregoing which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Fund Material Adverse Effect.

 

(cc) The Common Stock of the Fund is listed on the NYSE under the ticker symbol
“SAR.” The Fund has not received any notice that it is not in compliance with
the listing or maintenance requirements of the NYSE with respect to its Common
Stock. The Fund believes that it is, and has no reason to believe that it will
not in the foreseeable future continue to be, in material compliance with all
such listing and maintenance requirements.

 

(dd) To the extent that the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated by the Commission and NYSE thereunder (the
“Sarbanes-Oxley Act”), have been applicable to the Fund, there is and has been
no failure on the part of the Fund to comply with any applicable provision of
the Sarbanes-Oxley Act that would reasonably be expected to result in a Fund
Material Adverse Effect.

 

(ee) The Fund maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations and with the applicable
requirements of the Acts; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability and compliance with
the books and records requirements under the Acts; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the date of the Fund’s most recent audited
financial statements included or incorporated or deemed to be incorporated by
reference in the Prospectus, there has been (i) no material weakness in the
Fund’s internal control over financial reporting (whether or not remediated);
(ii) no fraud, whether or not material, that involves management or employees
who have a role in the Fund’s internal controls; and (iii) no change in the
Fund’s internal control over financial reporting that has materially affected,
or is reasonably likely to materially affect, the Fund’s internal control over
financial reporting.

 

-9-

 

 

(ff) The Fund maintains “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 of the Rules and Regulations; such disclosure controls
and procedures are effective; and the Fund is not aware of any material weakness
in such controls and procedures.

 

(gg) None of the Fund, any Subsidiary nor, to the knowledge of the Fund, any
employee nor agent of the Fund or any Subsidiary has made any payment of funds
of the Fund or received or retained any funds, which payment, receipt or
retention is of a character to be disclosed in the Registration Statement, the
Time of Sale Prospectus or the Prospectus.

 

(hh) Any statistical and market-related data included or incorporated or deemed
to be incorporated by reference in the Registration Statement, the Time of Sale
Prospectus and the Prospectus are based on or derived from sources that the Fund
believes to be reliable and accurate.

 

(ii) There are no contracts or documents which are required to be described in
the Registration Statement, the Time of Sale Prospectus or the Prospectus (or
the documents incorporated or deemed to be incorporated by reference therein) or
to be filed as exhibits thereto by the Securities Act or the Rules and
Regulations which have not been so described and filed as required.

 

(jj) The operations of the Fund and each Subsidiary are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Fund or
any Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Fund, threatened.

 

(kk) None of the Fund, any Subsidiary nor Saratoga Investment Advisors nor, to
the knowledge of the Fund, any director, officer, agent, employee or affiliate
of the Fund, any Subsidiary or Saratoga Investment Advisors is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corruption Practices Act of 1977, as amended, and
the rules and regulations thereunder (“FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in FCPA) or any foreign political party or official thereof
or any candidate for foreign political office, in contravention of the FCPA and
the Fund, any Subsidiary or Saratoga Investment Advisors, and to the knowledge
of the Fund, any Subsidiary or Saratoga Investment Advisors, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

-10-

 

 

(ll) None of the Fund, any Subsidiary nor Saratoga Investment Advisors nor, to
the knowledge of the Fund, any director, officer, agent, employee or affiliate
of the Fund, any Subsidiary or Saratoga Investment Advisors is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) and neither the Fund, any Subsidiary or
Saratoga Investment Advisors will directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(mm) Each of the Fund and each Subsidiary is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged; all policies
of insurance insuring the Fund, any Subsidiary or their respective business,
assets, employees, officers and directors, including the Fund’s directors and
officers errors and omissions insurance policy and its fidelity bond required by
Rule 17g-1 of the Rules and Regulations, are in full force and effect and each
of each of the Fund and each Subsidiary is in compliance with the terms of such
policies and fidelity bond in all material respects; and there are no claims by
the Fund or any Subsidiary under any such policies or fidelity bond as to which
any insurance company is denying liability or defending under a reservation of
rights clause; neither the Fund nor any Subsidiary has been refused any
insurance coverage sought or applied for; and the Fund has no reason to believe
that it or the Subsidiaries will not be able to renew its or their existing
insurance coverage and fidelity bond as and when such coverage and fidelity bond
expires or to obtain similar coverage and fidelity bond from similar insurers as
may be necessary to continue its business at a cost that would not result in a
Fund Material Adverse Effect, except as set forth or incorporated or deemed to
be incorporated by reference in or contemplated in the Registration Statement,
the Time of Sale Prospectus or the Prospectus.

 

(nn) Except as set forth or incorporated or deemed to be incorporated by
reference in or contemplated in the Preliminary Prospectus, the Time of Sale
Prospectus or the Prospectus, neither the Fund nor any Subsidiary (i) has any
material lending or other relationship with any bank or lending affiliate of the
Representative (the description of such arrangements and outstanding
indebtedness thereunder is true, accurate and complete in all respects) and (ii)
does not intend to use any of the proceeds from the sale of the Securities
hereunder to repay any outstanding debt owed to any affiliate of the
Representative.

 

(oo) There are no business relationships or related-party transactions involving
the Fund, any Subsidiary or any other person required to be described in the
Registration Statement, the Preliminary Prospectus or the Prospectus which have
not been described as required, it being understood and agreed that the Fund and
Saratoga Investment Advisors make no representation or warranty with respect to
such relationships involving any Underwriter or any affiliate of such
Underwriter and any other person that have not been disclosed to the Fund by the
relevant Underwriter in connection with this offering.

 

-11-

 

 

(pp) None of the Fund, any Subsidiary, Saratoga Investment Advisors nor any of
their affiliates has taken, directly or indirectly, any action which constitutes
or is designed to cause or result in, or which could reasonably be expected to
constitute, cause or result in, the stabilization or manipulation of the price
of any security to facilitate the sale or resale of the Securities.

 

(qq) Each of the Fund and each Subsidiary owns, leases or has rights to use all
such properties as are necessary to the conduct of its operations as presently
conducted.

 

(rr) No director or officer of the Fund, any Subsidiary or Saratoga Investment
Advisors is subject to any non-competition agreement or non-solicitation
agreement with any employer or prior employer which could materially affect his
ability to be and act in his respective capacity of the Fund, any Subsidiary or
Saratoga Investment Advisors or result in a Fund Material Adverse Effect.

 

(ss) Each of the Fund and each Subsidiary is currently organized and operates in
compliance in all material respects with the requirements to be taxed as, and
has duly elected to be taxed as (which election has not been revoked), a
regulated investment company under Subchapter M of the Internal Revenue Code of
1986, as amended (the “Code”). The Fund intends to direct the investment of the
net proceeds received by it from the sale of the Securities in the manner
specified in the Registration Statement, the Time of Sale Prospectus and the
Prospectus under the caption “Use of Proceeds” and in such a manner as to
continue to comply with the requirements of Subchapter M of the Code.

 

(tt) The Fund has (i) appointed a Chief Compliance Officer and (ii) adopted and
implemented written policies and procedures which the Board of Directors of the
Fund has determined are reasonably designed to prevent violation of the Federal
Securities laws in a manner required by and consistent with Rule 38a-1 under the
Investment Company Act and is in compliance in all material respects with such
Rule.

 

Any certificate signed by or on behalf of the Fund and delivered to the
Representative or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed to a representation and warranty by the Fund
as to the matters covered therein to each Underwriter.

 

2. Representations and Warranties of Saratoga Investment Advisors. Saratoga
Investment Advisors represents and warrants to and agrees with each of the
Underwriters as of the date hereof as follows:

 

(a) Saratoga Investment Advisors has been duly formed and is validly existing as
a limited liability company in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and enter into
this Agreement and the other Fund Agreements to which Saratoga Investment
Advisors is a party, as the case may be, and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the condition,
financial or otherwise, or on the earnings, business or operations of Saratoga
Investment Advisors, as the case may be (an “Adviser/Administrator Material
Adverse Effect”). Saratoga Investment Advisors has no subsidiaries.

 

-12-

 

 

(b) Saratoga Investment Advisors is duly registered as an investment adviser
under the Advisers Act, and is not prohibited by the Advisers Act or the
Investment Company Act from acting under the Investment Advisory Agreement as an
investment adviser to the Fund as contemplated by the Registration Statement,
the Time of Sale Prospectus and the Prospectus, and no order of suspension or
revocation of such registration has been issued or proceedings therefor
initiated or, to the knowledge of Saratoga Investment Advisors, threatened by
the Commission.

 

(c) Each of this Agreement and the Fund Agreements to which Saratoga Investment
Advisors is a party, as the case may be, has been duly authorized by Saratoga
Investment Advisors, as applicable. Each Fund Agreement to which Saratoga
Investment Advisors is a party, complies with the applicable provisions of the
Investment Company Act, the Advisers Act and the applicable Rules and
Regulations. Each Fund Agreement to which Saratoga Investment Advisors is a
party has been duly executed and delivered by Saratoga Investment Advisors, as
applicable and (assuming the due and valid authorization, execution and delivery
by the other parties thereto) represents a valid and binding agreement of
Saratoga Investment Advisors, as applicable, enforceable against Saratoga
Investment Advisors, as applicable, in accordance with its terms, except (i) as
rights to indemnity and contribution may be limited by federal or state
securities laws or principles of public policy and subject to the qualification
that the enforceability of Saratoga Investment Advisors’ obligations thereunder,
as applicable, may be limited by Enforceability Exceptions, and (ii) in the case
of the Investment Advisory Agreement, with respect to termination under the
Investment Company Act or the reasonableness or fairness of compensation payable
thereunder.

 

(d) The execution and delivery by Saratoga Investment Advisors of, and the
performance by Saratoga Investment Advisors, of its obligations under, this
Agreement does not conflict with or will conflict with, result in, or constitute
a violation, breach of, default under, (x) the limited liability company
operating agreement of Saratoga Investment Advisors (y) any agreement,
indenture, note, bond, license, lease or other instrument or obligation binding
upon Saratoga Investment Advisors that is material to Saratoga Investment
Advisors, or (z) any law, rule or regulation applicable to Saratoga Investment
Advisors, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Saratoga Investment Advisors, whether foreign or
domestic; except, with respect to clauses (y) or (z), any contravention which
would have neither (i) an Adviser/Administrator Material Adverse Effect or (ii)
a material adverse effect on the consummation of the transactions contemplated
by this Agreement; provided that no representation or warranty is made with
respect to compliance with the laws of any jurisdiction outside of the United
States in connection with the offer or sale of the Securities in such
jurisdiction by any Underwriter.

 

(e) No consent, approval, authorization, order or permit of, license from, or
qualification or registration with any governmental body, agency or authority,
self-regulatory organization or court or other tribunal, whether foreign or
domestic, is required to be obtained by Saratoga Investment Advisors, prior to
the Closing Date for the performance by Saratoga Investment Advisors of its
obligations under this Agreement or any Fund Agreement to which it is a party,
except such as have been obtained and as may be required by the Acts, the
Advisers Act or the applicable Rules and Regulations.

 

-13-

 

 

(f) There are no legal or governmental proceedings pending or, to the knowledge
of Saratoga Investment Advisors, threatened to which Saratoga Investment
Advisors is a party or to which any of the properties of Saratoga Investment
Advisors is subject (i) other than proceedings accurately described in all
material respects in the Time of Sale Prospectus and proceedings that would not
have a material adverse effect on Saratoga Investment Advisors or on the power
or ability of Saratoga Investment Advisors to perform its obligations under this
Agreement or to consummate the transactions contemplated by the Time of Sale
Prospectus or (ii) that are required to be described in the Registration
Statement, the Time of Sale Prospectuses or the Prospectus and are not so
described.

 

(g) Saratoga Investment Advisors has all necessary consents, authorizations,
approvals, orders (including exemptive orders), licenses, certificates, permits,
qualifications and registrations of and from, and has made all declarations and
filings with, all governmental authorities, self-regulatory organizations and
courts and other tribunals, whether foreign or domestic, to own and use its
assets and to conduct its business in the manner described in the Time of Sale
Prospectus and the Prospectus, except to the extent that the failure to obtain
or file the foregoing would not result in an Adviser/Administrator Material
Adverse Effect.

 

(h) Saratoga Investment Advisors has the financial resources available to it
necessary for the performance of its services and obligations as contemplated in
the Time of Sale Prospectus and by this Agreement and each Fund Agreement to
which it is a party.

 

(i) The Investment Advisory Agreement is in full force and effect and neither
Saratoga Investment Advisors nor, to the knowledge of Saratoga Investment
Advisors, any other party to the Investment Advisory Agreement is in default
thereunder, and, no event has occurred which with the passage of time or the
giving of notice or both would constitute a default by Saratoga Investment
Advisors under such document.

 

(j) All information furnished by Saratoga Investment Advisors for use in the
Registration Statement, the Time of Sale Prospectus and Prospectus, including,
without limitation, the description of Saratoga Investment Advisors (the
“Investment Adviser Information”) does not, and on the Closing Date will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary to make such information not misleading (in the case of the Time
of Sale Prospectus and the Prospectus, in light of the circumstances under which
such information is provided).

 

(k) There has not occurred any material adverse change, or any development
reasonably likely to involve a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
Saratoga Investment Advisors as it relates to the Fund from that set forth or
incorporated or deemed to be incorporated by reference in the Time of Sale
Prospectus, and there have been no transactions entered into by Saratoga
Investment Advisors which are material to Saratoga Investment Advisors as it
relates to the Fund other than those in the ordinary course of its business or
as described in the Time of Sale Prospectus.

 

-14-

 

 

(l) Neither Saratoga Investment Advisors, nor any of its affiliates, has taken,
directly or indirectly, any action which constitutes or is designed to cause or
result in, or which could reasonably be expected to constitute, cause or result
in, the stabilization or manipulation of the price of any security to facilitate
the sale or resale of the Securities.

 

(m) The operations of Saratoga Investment Advisors are and have been conducted
at all times in compliance with applicable Money Laundering Laws and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving Saratoga Investment Advisors with respect to
the Money Laundering Laws is pending or, to the knowledge of Saratoga Investment
Advisors, threatened.

 

(n) Saratoga Investment Advisors maintains a system of internal controls
sufficient to provide reasonable assurance that (i) transactions effectuated by
it under the Investment Advisory Agreement are executed in accordance with its
management’s general or specific authorization and (ii) access to the Fund’s
assets is permitted only in accordance with its management’s general or specific
authorization.

 

(o) Saratoga Investment Advisors maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions for
which it has bookkeeping and record keeping responsibility for under the
Administration Agreement are recorded as necessary to permit preparation of the
Fund’s financial statements in conformity with GAAP and to maintain
accountability for the Fund’s assets and (ii) the recorded accountability for
such assets if compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

Any certificate signed by or on behalf of Saratoga Investment Advisors and
delivered to the Representative or counsel for the Underwriters in connection
with the offering of the Securities shall be deemed to a representation and
warranty by Saratoga Investment Advisors as to the matters covered therein to
each Underwriter.

 

3. Agreements to Sell and Purchase.

 

(a) On the basis of the representations and warranties herein contained, but
subject to the conditions hereinafter stated, the Fund hereby agrees to sell to
the several Underwriters, and each Underwriter, agrees, severally and not
jointly, to purchase from the Fund the respective principal amount of Notes set
forth in Schedule I hereto opposite its name at the purchase price per Note set
forth in Schedule II hereto (the “Purchase Price”).

 

(b) On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Fund agrees to sell to
the Underwriters the Additional Notes and the Underwriters shall have the right
to purchase, severally and not jointly, up to an additional $5,625,000 total
aggregate principal amount of Additional Notes (without giving effect to any
accrued interest from the Closing Date to the Option Closing Date, as defined
below) at the Purchase Price set forth in paragraph (a) above less an amount per
Additional Note equal to any interest payable on the Notes but not on the
Additional Notes. The Representative may exercise this right on behalf of the
Underwriters in whole or from time to time in part by giving written notice to
the Fund not later than thirty (30) days after the date of this Agreement. Any
exercise notice shall specify the total aggregate principal amount of Additional
Notes to be purchased by the Underwriters and the date on which such Additional
Notes are to be purchased. Each purchase date must be at least one business day
after the written notice is given and may not be earlier than the Closing Date
for the Notes not later than ten business days after the date of such notice.
Additional Notes may be purchased as provided in Section 5 hereof solely for the
purpose of covering over-allotments made in connection with the offering of the
Notes. On each Option Closing Date, if any, that Additional Notes are to be
purchased, each Underwriter agrees, severally and not jointly, to purchase the
aggregate principal amount of Additional Notes that bears the same proportion to
the total aggregate principal amount of Additional Notes to be purchased on such
Option Closing Date as the aggregate principal amount of Notes set forth in
Schedule I hereto opposite the name of such Underwriter bears to the total
aggregate principal amount of Notes.

 

-15-

 

 

4. Terms of Public Offering. The Fund and Saratoga Investment Advisors each
understands that the Underwriters propose to make a public offering of their
respective portions of the Securities on the terms set forth or incorporated or
deemed to be incorporated by reference in the Prospectus as soon as the
Representative deems advisable after this Agreement has been executed and
delivered.

 

5. Payment and Delivery. Payment for the Notes shall be made to the Fund in
Federal or other funds immediately available to a bank account designated by the
Fund against delivery of the Notes, with any transfer taxes payable in
connection with the sale of the Notes duly paid by the Fund, for the respective
accounts of the several Underwriters at 10:00 A.M. (New York City time), on the
second full business day following the date of this Agreement, or at such other
time on the same or such other date determined by agreement between the Fund and
the Representative. The time and date of such payment are herein referred to as
the “Closing Date.”

 

Payment for any Additional Notes shall be made to the Fund in Federal or other
funds immediately available to a bank account designated by the Fund against
delivery of such Additional Notes, with any transfer taxes payable in connection
with the sale of the Additional Notes duly paid by the Fund, for the respective
accounts of the several Underwriters at 10:00 A.M. (New York City time), on the
date specified in the corresponding notice described in Section 3 or at such
other time on the same or on such other date, in any event not later than March
2, 2019, as shall be designated in writing by the Representative. The time and
date of any such payment for Additional Notes are herein referred to as the
“Option Closing Date.”

 

The Notes and Additional Notes shall be registered in such names and in such
denominations as the Representative shall request in writing not later than one
full business day prior to the Closing Date or the applicable Option Closing
Date, as the case may be. The Notes and Additional Notes shall be delivered
through the facilities of The Depository Trust Company on the Closing Date or an
Option Closing Date, as the case may be, for the respective accounts of the
several Underwriters.

 

6. Conditions to the Fund’s, Saratoga Investment Advisor’s and the Underwriters’
Obligations.

 

(a) The respective obligations of the Fund and Saratoga Investment Advisors, and
the several obligations of the Underwriters, hereunder are subject to the
condition that the Registration Statement has become effective and at the
Closing Date no stop order suspending the effectiveness of the Registration
Statement shall have been issued under the Securities Act and no proceedings
with respect thereto shall have been initiated or, to the Fund’s knowledge,
threatened by the Commission, and any request on the part of the Commission for
additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriters. A prospectus containing the Rule
430B Information or the Rule 430C Information shall have been filed with the
Commission in accordance with Rule 497 of the Rules and Regulations.

 

-16-

 

 

(b) The several obligations of the Underwriters are subject to the following
further conditions:

 

(i)Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any Fund Material Adverse Effect,
from that set forth or incorporated or deemed to be incorporated by reference in
the Time of Sale Prospectus that, in the Representative’s reasonable judgment,
is material and adverse and that makes it, in the Representative’s reasonable
judgment, impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Prospectus.

 

(ii)The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Fund, to the
effect that the representations and warranties of the Fund and contained in this
Agreement are true and correct as of the Closing Date and that the Fund has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date. The
Underwriters shall also have received on the Closing Date a certificate, dated
the Closing Date and signed by an executive officer of Saratoga Investment
Advisors, to the effect that the representations and warranties of Saratoga
Investment Advisors and contained in this Agreement are true and correct as of
the Closing Date and that Saratoga Investment Advisors has complied with all of
the agreements and satisfied all of the conditions on its part to be performed
or satisfied hereunder on or before the Closing Date.

 

Each officer signing and delivering such a certificate may rely upon his or her
knowledge as to proceedings threatened.

 

(iii)Each of Saratoga Investment Advisors and the Fund shall have performed all
of their respective obligations to be performed hereunder on or prior to the
Closing Date.

 

(iv)The Underwriters shall have received on the Closing Date an opinion and
negative assurance letter of Eversheds Sutherland (US) LLP, counsel for the Fund
and Saratoga Investment Advisors, dated the Closing Date, satisfactory to the
Representative and counsel for the Underwriters in form and substance, to the
effect set forth in Exhibit A hereto.

 

(v)The Underwriters shall have received on the Closing Date the favorable
opinion of Blank Rome LLP, counsel for the Underwriters, dated the Closing Date,
and covering such matters as the Underwriters shall reasonably request.

 

-17-

 

 

The opinion of Eversheds Sutherland (US) LLP described in Section 6(b)(iv) above
shall be rendered to the Underwriters at the request of the Fund and Saratoga
Investment Advisors, as applicable, and shall so state therein. Each of the
foregoing shall include a statement to the effect that it may be relied upon by
counsel to the Underwriters as to the laws of the State of Maryland and
Delaware, respectively, in any opinion delivered to the Underwriters.

 

(vi)The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from Ernst &
Young LLP, independent registered public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained or incorporated or deemed to be incorporated by reference
in the Registration Statement, the Time of Sale Prospectus and the Prospectus,
provided that the letter delivered on the Closing Date shall use a “cut-off
date” not earlier than the date hereof.

 

(vii)All filings, applications and proceedings taken by the Fund and Saratoga
Investment Advisors in connection with the registration of the Securities under
the Securities Act and the applicable Rules and Regulations shall be
satisfactory in form and substance to the Representative and counsel for the
Underwriters.

 

(viii) No action, suit, proceeding, inquiry or investigation shall have been
instituted or threatened by the Commission which would adversely affect the
Fund’s standing as a business development company under the Investment Company
Act or the standing of Saratoga Investment Advisors as a registered investment
adviser under the Advisers Act.

 

(ix)The Securities shall have been duly authorized for listing on the NYSE,
subject only to official notice of issuance thereof.

 

(x)The Underwriters shall have obtained a Conditional No Objections Letter from
FINRA regarding the fairness and reasonableness of the Underwriting terms and
arrangements.

 

The several obligations of the Underwriters to purchase Additional Notes
hereunder are subject to the delivery to the Representative on the applicable
Option Closing Date of such documents as the Representative may reasonably
request with respect to the good standing of the Fund and Saratoga Investment
Advisors, the due authorization and issuance of the Additional Notes to be sold
on such Option Closing Date and other matters related to the issuance of such
Additional Notes, and officers’ certificates, opinions of Eversheds Sutherland
(US) LLP to the effect set forth above, and comfort letters of Ernst & Young LLP
to the effect set forth above, except that such certificates, opinions and
comfort letters shall be dated as of the applicable Option Closing Date and
statements and opinions above contemplated to be given as of the Closing Date
shall instead be made and given as of such Option Closing Date.

 

-18-

 

 

7. Covenants of the Fund and Saratoga Investment Advisors. In further
consideration of the agreements of the Underwriters herein contained, the Fund
covenants and agrees, and Saratoga Investment Advisors covenant and agree with
the Underwriters as follows:

 

(a) To notify the Underwriters as soon as practicable, and confirm such notice
in writing, of the happening of any event during the period mentioned in Section
7(i) below which in the judgment of the Fund makes any statement in the
Registration Statement, the Time of Sale Prospectus, any Omitting Prospectus or
the Prospectus untrue in any material respect or which requires the making of
any change in or addition to the Registration Statement, the Time of Sale
Prospectus, any Omitting Prospectus or the Prospectus (in each case, including
the documents incorporated or deemed to be incorporated by reference therein) in
order to make the statements therein not misleading in any material respect. If
at any time the Commission shall issue any order suspending the effectiveness of
the Registration Statement, the Fund will use its best efforts to obtain the
withdrawal of such order at the earliest possible moment.

 

(b) To furnish to the Representative in New York City, without charge, prior to
10:00 A.M. (New York City time) on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 7(i) below, as many
copies of the Preliminary Prospectus, Prospectus and any supplements and
amendments thereto or to the Registration Statement as the Representative may
reasonably request.

 

(c) Before amending or supplementing the Registration Statement, the Preliminary
Prospectus or the Prospectus, to furnish to the Representative a copy of each
such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Representative reasonably objects, and to
file with the Commission within the applicable period specified in Rule 497
under the Securities Act any prospectus required to be filed pursuant thereto.

 

(d) To furnish to the Representative a copy of each proposed Omitting Prospectus
to be prepared by or on behalf of, used by, or referred to by the Fund and not
to use or refer to any proposed Omitting Prospectus to which the Representative
reasonably objects.

 

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus (including any document incorporated or deemed to be incorporated by
reference therein) materially conflicts with the information contained or
incorporated or deemed to be incorporated by reference in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus (including
any document incorporated or deemed to be incorporated by reference therein) to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to any dealer upon request,
either amendments or supplements to the Time of Sale Prospectus so that the
statements in the Time of Sale Prospectus (including any document incorporated
or deemed to be incorporated by reference therein) as so amended or supplemented
will not, in the light of the circumstances when delivered to a prospective
purchaser, be misleading or so that the Time of Sale Prospectus (including any
document incorporated or deemed to be incorporated by reference therein), as
amended or supplemented, will no longer materially conflict with the
Registration Statement, or so that the Time of Sale Prospectus (including any
document incorporated or deemed to be incorporated by reference therein), as
amended or supplemented, will comply with applicable law, as applicable.

 

-19-

 

 

(f) The Fund will use the net proceeds received by it from the sale of the
Securities in the manner specified in the Time of Sale Prospectus.

 

(g) The Fund hereby agrees that, without the prior written consent of the
Representative on behalf of the Underwriters, it will not, during the period
ending 90 days after the date of the Prospectus, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any debt securities or
any securities convertible into or exercisable or exchangeable for debt
securities or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
debt securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of debt securities or such other securities,
in cash or otherwise or (iii) file any registration statement with the
Commission relating to the offering of any debt securities or any securities
convertible into or exercisable or exchangeable for debt securities.
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period, the Fund issues an earnings release or material news or a
material event relating to the Fund occurs; or (2) prior to the expiration of
the 90-day restricted period, the Fund announces that it will release earnings
results during the 16-day period following the last day of the 90-day restricted
period, then in each case the restrictions imposed by this Agreement shall
continue to apply until the expiration of the 18-day period beginning on the
date of the release of the earnings results or the occurrence of material news
or a material event relating to the Fund, as the case may be, unless the
Representative waives, in writing, such extension. The agreements contained in
this paragraph shall not apply to the Securities to be sold hereunder.

 

(h) The Fund and Saratoga Investment Advisors will not take any action designed
to cause or result in the manipulation of the price of any security of the Fund
to facilitate the sale of Securities in violation of the Acts or the Exchange
Act and the applicable Rules and Regulations, or the securities or “blue sky”
laws of the various states and foreign jurisdictions in connection with the
offer and sale of Securities.

 

(i) If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters the Prospectus is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus (including
any document incorporated or deemed to be incorporated by reference therein) to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to the dealers (whose names
and addresses the Representative will furnish to the Fund) to which Securities
may have been sold by the Representative on behalf of the Underwriters and to
any other dealers upon request, either amendments or supplements to the
Prospectus (including any document incorporated or deemed to be incorporated by
reference therein) so that the statements in the Prospectus (including any
document incorporated or deemed to be incorporated by reference therein) as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus
(including any document incorporated or deemed to be incorporated by reference
therein), as amended or supplemented, will comply with law, as applicable.

 

-20-

 

 

(j) To endeavor to qualify the Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions as the Underwriters shall
reasonably request.

 

(k) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of the obligations of the Fund and Saratoga
Investment Advisors under this Agreement, including: (i) the fees, disbursements
and expenses of the Fund’s counsel and the Fund’s accountants in connection with
the registration and delivery of the Securities under the Securities Act and all
other fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, and any Omitting Prospectus prepared by or on behalf of, used
by, or referred to by the Fund and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Securities to the Underwriters, including any
transfer or other taxes payable thereon, (iii) all costs and expenses incident
to listing the Securities on the NYSE, (iv) the cost of printing certificates
representing the Securities, (v) the costs and charges of any transfer agent,
registrar or depositary, (vi) the costs and expenses of the Fund relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Securities, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with production of road show slides and graphics, the
reasonable fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Fund, and the travel and
lodging expenses of the representatives and officers of the Fund and any such
consultants, (vii) the document production charges and expenses associated with
printing this Agreement and (viii) all other costs and expenses incident to the
performance of the obligations of the Fund hereunder for which provision is not
otherwise made in this Section 7(k). Notwithstanding the foregoing, the Fund
will reimburse the Representative for its out-of-pocket accountable expenses
(including the reasonable fees and disbursements of their counsel) actually
incurred by them in connection with this Agreement or the offering contemplated
hereunder up to a maximum of $25,000. It is understood, however, that except as
provided in this Section, Section 8 entitled “Indemnity and Contribution” and
the last paragraph of Section 10 below, the Underwriters will pay all of their
costs and expenses, including fees and disbursements of their counsel, stock
transfer taxes payable on resale of any of the Securities by them, the travel
and lodging expenses of the representatives of the Underwriters in connection
with any “road show” presentations, and any advertising expenses connected with
any offers they may make.

 

-21-

 

 

(l) The Fund will comply with all applicable securities and other applicable
laws, rules and regulation, including, without limitation, the Sarbanes-Oxley
Act, and will use reasonable efforts to cause the Fund’s directors and officers,
in their capabilities, as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of Sarbanes-Oxley Act.

 

(m) The Fund will use reasonable best efforts to maintain its status as a
“business development company” under the 1940 Act, provided, however, that the
Fund may change the nature of its business so as to cease to be, or withdraw its
election to be treated as, a business development company with the approval of
its Board of Directors and a vote of shareholders to the extent required by
Section 58 of the 1940 Act.

 

(n) The Fund will use reasonable best efforts to comply with the requirements of
Subchapter M of the Code to qualify as a regulated investment company under the
Code, with respect to any fiscal year in which the Fund is a business
development company.

 

(o) The Fund and Saratoga Investment Advisors will use their reasonable efforts
to perform all of the agreements required of them by this Agreement and
discharge all conditions of theirs to closing as set forth in this Agreement.

 

(p) Before using, approving or referring to any Road Show Material, the Fund
will furnish to the Representative and counsel to the Underwriters a copy of
such material for review and will not make, prepare, use authorize, approve or
refer to any such material to which the Representative reasonably objects.

 

(q) As soon as practicable, the Fund will make generally available to its
security holders and to the Representatives an earnings statement or statements
of the Fund which will satisfy the provisions of Section 11(a) of the Act and
Rule 158 under the Act.

 

8. Indemnity and Contribution. (a) The Fund and Saratoga Investment Advisors,
jointly and severally, agree to indemnify and hold harmless each Underwriter,
each person, if any, who controls any Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
partner, director, officer, trustee, manager, member and shareholder of any
Underwriter (each, an “Underwriter Indemnified Party”) from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim), caused by, arising out of, related to
or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, the
Preliminary Prospectus, any Omitting Prospectus, any Road Show Material, the
Time of Sale Prospectus, or the Prospectus or any amendment or supplement
thereto (including in each case, the documents incorporated or deemed to be
incorporated by reference therein), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon written
information furnished to the Fund or Saratoga Investment Advisors by the
Representative on behalf of any Underwriter expressly for use therein.

 

-22-

 

 

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless each of the Fund and Saratoga Investment Advisors, and each of their
respective partners, directors, trustees, managers, members and shareholders (as
the case may be), and each officer of the Fund who signs the Registration
Statement and each person, if any, who controls the Fund and/or Saratoga
Investment Advisors within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act (each, a “Fund Indemnified Party”) to the
same extent as the foregoing indemnity from the Fund and Saratoga Investment
Advisors to such Underwriter, but only with reference to written information
relating to the Underwriters furnished to the Fund by the Representative on
behalf of any Underwriter expressly for use in the Registration Statement, as
originally filed with the Commission, or any amendment thereof, any preliminary
prospectus, any Omitting Prospectus, any Road Show Material or the Time of Sale
Prospectus.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements reasonably incurred of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with an actual conflict of interest, or (iii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party. It is understood that the indemnifying
party shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses reasonably incurred of more than one
separate firm (in addition to any local counsel) for all Underwriter Indemnified
Parties, collectively, and (ii) the fees and expenses reasonably incurred of
more than one separate firm (in addition to any local counsel) for all Fund
Indemnified Parties, collectively. In the case of any such separate firm for the
Underwriter Indemnified Parties, such firm shall be designated in writing by the
Representative. In the case of any such separate firm for the Fund Indemnified
Parties, such firm shall be designated in writing by the Fund. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there is a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for the reasonable fees and expenses of counsel as
contemplated by the second and third sentences of this Section 8(c), the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the material terms of such settlement at least 30 days prior to such settlement
being entered into, and (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

-23-

 

 

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Fund and/or
Saratoga Investment Advisors on the one hand and the Underwriters on the other
hand from the offering of the Securities or (ii) if the allocation provided by
clause 8(d)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
8(d)(i) above but also the relative fault of the Fund and/or Saratoga Investment
Advisors on the one hand and of the Underwriters on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Fund and/or Saratoga Investment Advisors on
the one hand and the Underwriters on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Fund and the total underwriting discounts
and commissions received by the Underwriters, in each case as set forth in the
table on the cover of the Prospectus, bear to the aggregate net proceeds of the
Securities. The relative fault of the Fund and/or Saratoga Investment Advisors
on the one hand and the Underwriters on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Fund or Saratoga Investment Advisors or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Underwriters’ respective obligations to contribute pursuant to this Section
8 are several in proportion to the respective aggregate principal amount of
Securities they have purchased hereunder, and not joint.

 

(e) The Fund, Saratoga Investment Advisors and the Underwriters agree that it
would not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in Section 8(d) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Underwriter shall be required to contribute any amount in excess
of the amount by which the total price at which the Securities underwritten by
it and distributed to the public were offered to the public exceeds the amount
of any damages that such Underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

-24-

 

 

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Fund and Saratoga
Investment Advisors contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement, (ii)
any investigation made by or on behalf of any Underwriter Indemnified Party or
by or on behalf of any Fund Indemnified Party and (iii) acceptance of and
payment for any of the Securities.

 

(g) No party shall be entitled to indemnification under this Section 8 if such
indemnification of such party would violate Section 17(i) of the Investment
Company Act.

 

9. Termination. The Underwriters may terminate this Agreement by notice given by
the Representative to the Fund, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the NYSE,
the NYSE Amex LLC, the NASDAQ Stock Market, (ii) trading of any securities of
the Fund shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in the Representative’s judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Prospectus or the Prospectus.

 

10. Effectiveness; Defaulting Underwriters.

 

(a) This Agreement shall become effective upon the execution and delivery hereof
by the parties hereto.

 

(b) If, on the Closing Date or an Option Closing Date, as the case may be, any
one or more of the Underwriters shall fail or refuse to purchase Securities that
it has or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Securities which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase is not more than one-tenth of the
aggregate number of the Securities to be purchased on such date, the other
Underwriters shall be obligated severally in the proportions that the aggregate
principal amount of Notes set forth opposite their respective names in Schedule
I bears to the aggregate principal amount of Notes set forth opposite the names
of all such non-defaulting Underwriters, or in such other proportions as the
Representative may specify, to purchase the Securities which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase on such
date; provided that in no event shall the aggregate principal amount of
Securities that any Underwriter has agreed to purchase pursuant to this
Agreement be increased pursuant to this Section 10 by an amount in excess of
one-tenth of such aggregate principal amount of Securities without the written
consent of such Underwriter. If, on the Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Notes and the aggregate principal
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, and arrangements satisfactory to the Representative and the Fund for
the purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter. In any such case either the Representative or the
Fund shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be affected. If, on an Option Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase
Additional Notes and the aggregate principal amount of Additional Notes with
respect to which such default occurs is more than one-tenth of the aggregate
principal amount of Additional Notes to be purchased on such Option Closing
Date, the non-defaulting Underwriters shall have the option to (i) terminate
their obligation hereunder to purchase the Additional Notes to be sold on such
Option Closing Date or (ii) purchase not less than the principal amount of
Additional Notes that such non-defaulting Underwriters would have been obligated
to purchase in the absence of such default. Any action taken under this
paragraph shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.

 

-25-

 

 

(c) If this Agreement shall be terminated by the Underwriters (other than
pursuant to Section 9(i), (iii), (iv) or (v)) because of any failure or refusal
on the part of the Fund or Saratoga Investment Advisors to comply with the terms
or to fulfill any of the conditions of this Agreement other than the condition
specified in Section 7(k) of this Agreement, or if for any reason the Fund and
Saratoga Investment Advisors shall be unable to perform its obligations under
this Agreement, the Fund and Saratoga Investment Advisors, jointly and
severally, will reimburse the Underwriters, severally, for all out-of-pocket
accountable expenses (including the reasonable fees and disbursements of their
counsel) actually incurred by the Underwriters in connection with this Agreement
or the offering contemplated hereunder up to a maximum of $75,000.

 

11. Entire Agreement. (a) This Agreement supersedes all prior agreements and
understandings (whether written or oral) between and among the Fund, Saratoga
Investment Advisors and the Underwriters, or any of them, with respect to the
subject matter hereof.

 

(b) The Fund and Saratoga Investment Advisors acknowledge that in connection
with the offering of the Securities: (i) the Underwriters have acted at arm’s
length, are not agents of, and owe no fiduciary duties to, the Fund, Saratoga
Investment Advisors or any other person, (ii) the Underwriters owe the Fund and
Saratoga Investment Advisors only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Fund and Saratoga Investment Advisors. Each of the Fund and
Saratoga Investment Advisors agree that it will not claim that the Underwriters
owe an agency, fiduciary or similar duty to the Fund or Saratoga Investment
Advisors in connection with offer or sale of the Securities or the process
leading thereto.

 

-26-

 

 

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

 

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and (A) if to the Underwriters, shall be sufficient in all respects
if delivered, mailed or sent to the Representative in care of Ladenburg Thalmann
& Co. Inc., 277 Park Avenue, 26th Floor, New York, NY 10172, Attention: Equity
Syndicate Desk (facsimile no. (631)-794-2330), with a copy to the Legal
Department, with a copy to Blank Rome LLP, 405 Lexington Avenue, New York, New
York 10174, Attention: Brad L. Shiffman, Esq. (facsimile no. (212) 885-5001);
and (B) if to the Fund or Saratoga Investment Advisors, shall be sufficient in
all respects if delivered, mailed or sent to the Fund or Saratoga Investment
Advisors, as applicable, at the offices of the Fund at 535 Madison Avenue, New
York, NY 10022, Attention: Christian Oberbeck (facsimile no. (212) 750-3343),
with a copy to Eversheds Sutherland (US) LLP, 700 Sixth St. NW, Suite 700,
Washington, DC 20001, Attention: Steven B. Boehm (facsimile no. (202) 637-3593).

 

[Signature page follows.]

 

-27-

 

 

  Very truly yours,       SARATOGA INVESTMENT CORP.       By: /s/ Henri
Steenkamp   Name:  Henri J. Steenkamp   Title: Chief Financial Officer,
Chief Compliance Office and Secretary       SARATOGA INVESTMENT ADVISORS, LLC  
    By: /s/ Christian L. Oberbeck   Name: Christian L. Oberbeck   Title:
Managing Director

 

Accepted as of the date hereof

 

Ladenburg Thalmann & Co. Inc.

 

Acting on behalf of itself and

the several Underwriters named in

Schedule I hereto

 

By: Ladenburg Thalmann & Co. Inc.         By: /s/ Steve Kaplan   Name:  Steve
Kaplan     Title:   Head of Capital Markets  

 

 

 

Signature Page to Underwriting Agreement

 

 

